       Case 1-20-40102-nhl              Doc 15        Filed 03/13/20      Entered 03/13/20 10:48:55




                                     Office of the Standing Chapter 13 Trustee
                                               Marianne DeRosa
                                      100 Jericho Quadrangle; Suite 127
                                              Jericho, NY 11753
                                           516-622-1340 Telephone



Hon. Nancy Hershey Lord
U.S. Bankruptcy Court, EDNY
Conrad B. Duberstein Courthouse
271-C Cadman Plaza East - Suite 1595
Brooklyn, NY 11201-1800

         Re:      Deborah Bailey
                  Chapter 13 Case No.: 20-40102-nhl

Dear Honorable Nancy Hershey Lord:

       Please allow this letter to serve as notice that the Hearing on Confirmation currently
scheduled for March 18, 2020 at 9:30am is adjourned to May 13, 2020 at 9:30am.

       Should Your Honor have any questions or concerns, please do not hesitate to contact the
undersigned.

                                                                 Very truly yours,

                                                                 /s/ Hanin R. Shadood
                                                                 Hanin R. Shadood, Staff Attorney for
                                                                 Marianne DeRosa, Chapter 13 Trustee




cc: Alice A. Nicholson - Counsel to Debtor (via Email and ECF)
